
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.37


SILICON IMAGE, INC.

SILICON COMMUNICATION LAB, INC.

1999 STOCK OPTION PLAN

Assumed by Silicon Image, Inc. effective July 6, 2001
and as amended September 7, 2001

    1.  Purposes of the Plan.  The purposes of this Stock Option Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees and Consultants of
the Company and its Subsidiaries and to promote the success of the Company's
business. Options granted under the Plan may be incentive stock options (as
defined under Section 422 of the Code) or nonstatutory stock options, as
determined by the Administrator at the time of grant of an option and subject to
the applicable provisions of section 422 of be Code, as amended, and the
regulations promulgated thereunder.

    2.  Definitions.  As used herein, the following definitions shall apply:

    (a)  "Administrator"  means the Board or any of its Committees appointed
pursuant to Section 4 of the Plan.

    (b)  "Board"  means the Board of Directors of the Company.

    (c)  "Code"  means the Internal Revenue Code of 1986, as amended.

    (d)  "Committee"  means a Committee appointed by the Board of Directors in
accordance with Section 4 of the Plan.

    (e)  "Common Stock"  means the Common Stock of the Company.

    (f)  "Company"  means Silicon Image, Inc. or any successor corporation.

    (g)  "Consultant"  means any person who is engaged by the Company or any
Parent or Subsidiary to render consulting or advisory services and is
compensated for such services, and any director of the Company whether
compensated for such services or not. If and in the event the Company registers
any class of any equity security pursuant to the Exchange Act, the term
Consultant shall thereafter not include directors who are not compensated for
their services or are paid only a director's fee by the Company.

    (h)  "Continuous Status as an Employee or Consultant"  means that the
employment or consulting relationship with the Company, any Parent or Subsidiary
is not interrupted or terminated. Continuous Status as an Employee or Consultant
shall not be considered interrupted in the case of (i) sick leave, (ii) military
leave, or (iii) any other leave of absence approved by the Committee, provided,
that such leave is for a period of not more than 90 days, unless reemployment
upon the expiration of such leave is guaranteed by contract or statute or unless
provided otherwise pursuant to formal policy adopted from time to time by the
Company and issued and promulgated to employees in writing. In the case of any
employee on an approved leave of absence, the Committee may make such provisions
respecting suspension of vesting of the Option while on leave from the employ of
the Company as it may deem appropriate, except that in no event may an Option be
exercised after the expiration of the term set forth in the Option agreement.
The Committee will have sole discretion to determine whether an Optionee has
ceased to provide services and the effective date on which the Optionee ceased
to provide services.

1

--------------------------------------------------------------------------------

    (i)  "Employee"  means any person, including officers and directors,
employed by the Company or any Parent or Subsidiary of the Company. The payment
of a director's fee by the Company shall not be sufficient to constitute
"employment" by the Company.

    (j)  "Exchange Act"  means the Securities Exchange Act of 1934, as amended.

    (k)  "Fair Market Value"  means, as of any date, the value of a share of the
Company's Common Stock determined as follows:

    (i)  if such Common Stock is then quoted on the Nasdaq National Market, its
closing price on the Nasdaq National Market on the date of determination as
reported in The Wall Street Journal;

    (ii) if such Common Stock is publicly traded and is then listed on a
national securities exchange, its closing price on the date of determination on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading as reported in The Wall Street Journal;

    (iii) if such Common Stock is publicly traded but is not quoted on the
Nasdaq National Market nor listed or admitted to trading on a national
securities exchange, the average of the closing bid and asked prices on the date
of determination as reported in The Wall Street Journal; or

    (iv) if none of the foregoing is applicable, by the Committee in good faith.

    (l)  "Incentive Stock Option"  means an Option intended to qualify as an
incentive stock option within the meaning of section 422 of the Code.

    (m)  "Nonstatutory Stock Option"  means an Option not intended to qualify as
an Incentive Stock Option.

    (n)  "Officer"  means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

    (o)  "Option"  means a stock option granted pursuant to the Plan.

    (p)  "Optioned Stock"  the Common Stock subject to an Option.

    (q)  Optionee"  means an Employee, or Consultant who receives an Option.

    (r)  "Parent"  means a "parent corporation", whether now or hereafter
existing, defined in Section 424(e) of the Code.

    (s)  "Plan"  means this 1999 Stock Option Plan.

    (t)  "Share"  means a share of the Common Stock, as adjusted in accordance
with Section 11 below.

    (u)  "Subsidiary"  means a "subsidiary corporation", whether now or
hereafter existing, as defined in Section 424(f) of the Code.

    3.  Stock Subject to the Plan.  Subject to the provisions of the Plan, the
maximum aggregate number of shares which may be optioned and sold under the Plan
is 5,500,000 shares of Common Stock. The shares may be authorized but unissued,
or reacquired Common Stock.

    If an Option should expire or become unexercisable for any reason without
having been exercised in full, the unpurchased Shares which were subject thereto
shall, unless the Plan shall have been terminated, become available for future
grant under the Plan.

2

--------------------------------------------------------------------------------

    4.  Administration of the Plan.  

    (a)  Initial Plan Procedure.  Prior to the date, if any, upon which the
Company becomes subject to the Exchange Act, the Plan shall be administered by
the Board or a committee appointed by the Board.

    (b)  Plan Procedure after the Date, if any, upon which the Company becomes
Subject to the Exchange Act.  

    (i)  Administration with Respect to Directors and Officers.  With respect to
grants of Options to Employees who are also officers or directors of the
Company, the Plan shall be administered by (A) the Board if the Board may
administer the Plan in compliance with Rule 16b-3 promulgated under the Exchange
Act or any successor thereto ("Rule 16b-3") with respect to a plan intended to
qualify thereunder as a discretionary plan, or (B) a committee designated by the
Board to administer the Plan which committee shall b e constituted in such a
manner as to permit the Plan to comply with Rule 16b-3 with respect to a plan
intended to qualify thereunder as a discretionary plan. Once appointed, such
Committee shall continue to serve in its designated capacity until otherwise
directed by the Board. From time to time the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, and remove all members of the Committee and thereafter directly
administer the Plan, all to the extent permitted by Rule 16b-3 with respect to a
plan intended to qualify thereunder as a discretionary plan.

    (ii)  Multiple Administrative Bodies.  If permitted by Rule 16b-3, the Plan
may be administered by different bodies with respect to directors, non-director
officers and Employees who are neither directors nor officers.

    (iii)  Administration With Respect to Consultants and Other Employees.  With
respect to grants of Options to Employees or Consultants who are neither
directors nor officers of the Company, the Plan shall be administered by (A) the
Board or (B) a committee designated by the Board, which committee shall be
constituted in such a manner as to satisfy the legal requirements relating to
the administration of incentive stock option plans, if any, of California
corporate and securities laws, of the Code, and of any applicable stock exchange
(the "Applicable Laws"). Once appointed, such Committee shall continue to serve
in its designated capacity until otherwise directed by the Board. From time to
time the Board may increase the size of the Committee and appoint additional
members thereof, remove members (with or without cause) and appoint new members
in substitution therefor, fill vacancies, however caused, and remove all members
of the Committee and thereafter directly administer the Plan, all to the extent
permitted by the Applicable Laws.

    (c)  Powers of the Administrator.  Subject to the provisions of the Plan
and, in the case of a Committee, the specific duties delegated by the Board to
such Committee, and subject to the approval of any relevant authorities,
including the approval, if required, of any stock exchange upon which the Common
Stock is listed, the Administrator shall have the authority, in its discretion:

    (i)  to determine the Fair Market Value of the Common Stock, in accordance
with Section 2(k) of the Plan;

    (ii) to select the Consultants and Employees to whom Options may from time
to time be granted hereunder;

    (iii) to determine whether and to what extent Options are granted hereunder;

3

--------------------------------------------------------------------------------

    (iv) to determine the number of shares of Common Stock to be covered by each
such award granted hereunder;

    (v) to approve forms of agreement for use under the Plan;

    (vi) to determine the terms and conditions of any award granted hereunder;

    (vii) to determine whether and under what circumstances an Option may be
settled in cash under subsection 9(f) instead of Common Stock,

    (viii)to reduce the exercise price of any Option to the then current Fair
Market Value if the Fair Market Value of the Common Stock covered by such Option
has declined since the date the Option was granted; and

    (ix) to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan.

    (d)  Effect of Administrator's Decision.  All decisions, determinations and
interpretations of the Administrator shall be final and binding on all Optionees
and any other holders of any Options.

    5.  Eligibility.  

    (a) Nonstatutory Stock Options may be granted to Employees and Consultants.
Incentive Stock Options may be granted only to Employees. An Employee or
Consultant who has been granted an Option may, if otherwise eligible, be granted
additional Options.

    (b) Each Option shall be designated in the written option agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value:

    (i)  of Shares subject to an Optionee's Incentive Stock Options granted by
the Company, any Parent or Subsidiary, which

    (ii) become exercisable for the first time during any calendar year (under
all plans of the Company or any Parent or Subsidiary) exceeds $100,000, such
excess Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 5(b), Incentive Stock Options shall be taken into account in the
order in which they were granted, and the Fair Market Value of the Shares shall
be determined as of the time the Option with respect to such Shares is granted.

    (c) Whenever shares of Common Stock are to be issued to Optionee in
satisfaction of the rights conferred in accordance herein, the Company shall
have the right to require Optionee to remit to the Company an amount sufficient
to satisfy federal, state and local withholding tax requirements prior to the
delivery of any certificate or certificates for such shares.

    (d) The Plan shall not confer upon any Optionee any right with respect to
continuation of employment or consulting relationship with the Company, nor
shall it interfere in any way with his or her right or the Company's right to
terminate his or her employment or consulting relationship at any time, with or
without cause.

    (e) Upon the Company or a successor corporation issuing any class of common
equity securities required to be registered under Section 12 of the Exchange Act
or upon the Plan being assumed by a corporation having a class of common equity
securities required to be registered

4

--------------------------------------------------------------------------------

under Section 12 of the Exchange Act, the following limitations shall apply to
grants of Options to Employees:

    (i)  No Employee shall be granted, in any fiscal year of the Company,
Options to purchase more than 142,079 Shares,

    (ii) The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company's capitalization as described in
Section 11.

    (iii) If an Option is canceled in the same fiscal year of the Company in
which it was granted (other than in connection with a transaction described in
Section 11), the canceled Option will be counted against the limit set forth in
Section 5(e)(i). For this purpose, if the exercise price of an Option is
reduced, the transaction will be treated as a cancellation of the Option and the
grant of a new Option.

    6.  Term of Plan.  The Plan shall become effective upon the earlier to occur
of its adoption by the Board of directors or its approval by the shareholders of
the Company, as described in Section 17 of the Plan. It shall continue in effect
for a term often (10) years unless sooner terminated under Section 13 of the
Plan.

    7.  Term of Option.  The term of each Option shall be the term stated in the
Option Agreement; provided, however, that the term shall be no more than ten
(10) years from the date of grant thereof. However, in the case of an Incentive
Stock Option granted to an Optionee who, at the time the Option is granted, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the term of the
Option shall be five (5) years from the date of grant thereof or such shorter
term as may be provided in the Option Agreement.

    8.  Option Exercise Price and Consideration.  

    (a) The per share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Board, but
shall be subject to the following:

    (i)  In the case of an Incentive Stock Option.

    (A) granted to an Employee who, at the time of the grant of such Incentive
Stock Option, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant,

    (B) granted to any Employee other than an Employee described in the
preceding paragraph, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.

    (ii) In the case of a Nonstatutory Stock Option.

    (A) granted to a person who, at the time of the grant of such Option, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of Me Company or any Parent or Subsidiary, the per Share
exercise price shall be no less than 110% of the Fair Market Value per Share on
the date of the grant.

    (B) granted to any person, the per Share exercise price shall be no less
than 85% of the Fair Market Value per Share on the date of grant.

    (b) The consideration to be paid for the Shares to be issued upon exercise
of an Option, including the method of payment, shall be determined by the
Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant) and may consist entirely of (1) cash,
(2) check, (3) other Shares which (x) in the case of Shares acquired upon
exercise of an Option have been owned by the Optionee for more than six months
on the date of surrender and

5

--------------------------------------------------------------------------------

(y) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised,
(4) with respect only to purchases upon exercise of an Option: (i) through a
"same day sale" commitment from the Optionee and a broker-dealer that is a
member of the National Association of Securities Dealers (a "NASD Dealer")
whereby the Optionee irrevocably elects to exercise the Option and to sell a
portion of the Shares so purchased to pay for the exercise price, and whereby
the NASD Dealer irrevocably commits upon receipt of such Shares to forward the
exercise price directly to the Company; or (ii) through a "margin" commitment
from the Optionee and a NASD Dealer whereby the Optionee irrevocably elects to
exercise the Option and to pledge the Shares so purchased to the NASD Dealer in
a margin account as security for a loan from the NASD Dealer in the amount of
the exercise price, and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the exercise price directly to the Company, (5) by
cancellation of indebtedness of the Company to the Optionee, (6) by tender of a
full recourse promissory note having such terms as may be approved by the
Administrator and bearing interest at a rate sufficient to avoid imputation of
income under Sections 483 and 1274 of the Code; provided, however, that Optionee
who are not employees or directors of the Company will not be entitled to
purchase Shares with a promissory note unless the note is adequately secured by
collateral other than the Shares, (7) by waiver of compensation due or accrued
to the Optionee for services rendered, or (8) any combination of the foregoing
methods of payment. In making its determination as to the type of consideration
to accept, the Board shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company.

    9.  Exercise of Option.  

    (a)  Procedure for Exercise: Rights as a Shareholder.  Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Board, including performance criteria with respect to the
Company and/or the Optionee, and as shall be permissible under the terms of the
Plan.

    An Option may not be exercised for a fraction of a Share.

    An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may, as authorized by the Board, consist of any
consideration and method of payment allowable under Section 8(b) of the Plan.
Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such stock certificate promptly upon exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 11 of the Plan.

    Exercise of an Option in any manner shall result in a decrease in the number
of Shares which thereafter may be available, both for purposes of the Plan and
for sale under the Option, by the number of Shares as to which the Option is
exercised.

    (b)  Termination of Employment or Consulting Relationship.  In the event
that an Optionee's Continuous Status as an Employee or Consultant terminates
(but not in the event of a change of laws from Employee to Consultant (in which
case an Employee's Incentive Stock option shall automatically convert to a
Nonstatutory Stock Option on the ninety-first (91st) day following such change
of status) or from Consultant to Employee), other than upon the Optionee's death
or disability, the Optionee may exercise his or her Option, but only within such
period of time but not less than thirty (30) days, as is determined by the
Administrator, and only to the extent that

6

--------------------------------------------------------------------------------

the Optionee was entitled to exercise it at the date of termination (but in no
event later than the expiration of the term of such Option as set forth in the
Notice of Grant). If, at the date of termination, the Optionee is not entitled
to exercise his or her entire Option, the Shares covered by the unexercisable
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.

    (c)  Disability of Optionee.  In the event of termination of an Optionee's
consulting relationship or Continuous Status as an Employee as a result of his
or her disability, Optionee may, but only with twelve (12) months from the date
of such termination (and in no event later than the expiration date of the term
of such Option as set forth in the Option Agreement), exercise the Option to the
extent otherwise entitled to exercise it at the date of such termination;
provided, however, that if such disability is not a "disability" as such term is
defined in Section 22(c)(3) of the Code, in the case of an Incentive Stock
Option such Incentive Stock Option shall automatically convert to a Nonstatutory
Stock Option on the day three months and one day following such termination. To
the extent that Optionee is not entitled to exercise the Option at the date of
termination, or if Optionee does not exercise such Option to the extent so
entitled within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

    (d)  Death of Optionee.  In the event of the death of an Optionee, the
Option may be exercised at any time within twelve (12) months following the date
of death (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionees estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, but only to
the extent that the Optionee was entitled to exercise the Option at the date of
death. If, at the time of death, the Optionee was not entitled to exercise his
or her entire Option, the Shares covered by the unexercisable portion of the
Option shall immediately revert to the Plan. If, after death, the Optionee s
estate or a person who acquired the right to exercise the Option by bequest or
inheritance does not exercise the Option within the time specified herein, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan.

    (e)  Rule 16b-3.  Options granted to persons subject to Section 16(b) of the
Exchange Act must comply with Rule 16b-3 and shall contain such additional
conditions or restrictions as may be required thereunder to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.

    (f)  Buyout Provisions.  The Administrator may at any time offer to buy out
for a payment in cash or Shares, an Option previously granted, based on such
terms and conditions as the Administrator shall establish and communicate to the
Optionee at the time that such offer is made.

    (g)  Restrictions on Shares.  At the discretion of the Committee, the
Company may reserve to itself and/or its assignee(s) in the Option agreement a
right to repurchase a portion of or all unvested shares held by an Optionee
following such Optionee's termination of employment at any time within ninety
(90) days after the later of Optionee's termination date and the date the
Optionee purchases Shares under this Plan, for cash and/or cancellation of
purchase money indebtedness, at the Optionee's exercise price.

    10.  Non-Transferability of Options.  Options may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.

7

--------------------------------------------------------------------------------

    11.  Adjustments Upon Changes in Capitalization or Merger.  

    (a)  Changes in Capitalization.  In the event that the number of outstanding
shares is changed by a stock dividend, recapitalization, stock split, reverse
stock split, subdivision, combination, reclassification or similar change in the
capital structure of the Company without consideration, then (1) the number of
Shares reserved for issuance under this Plan, (2) the Share amounts set forth in
Section 5(e), (c) the exercise prices of and number of Shares subject to
outstanding Options, and (d) the number of Shares subject to other outstanding
Options will be proportionately adjusted, subject to any required action by the
Board or the stockholders of the Company and compliance with applicable
securities laws; provided, however, that fractions of a Share will not be issued
but will either be replaced by a cash payment equal to the Fair Market Value of
such fraction of a Share or will be rounded up to the nearest whole Share, as
determined by the Committee.

    (b)  Dissolution or Liquidation or Merger.  In the event of (1) a
dissolution or liquidation of the Company, (2) a merger or consolidation in
which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings and the Options granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Optionees), (3) a merger in which the Company is the surviving corporation but
after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (4) the sale of substantially
all of the assets of the Company, or (5) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction (each, a "corporate transaction"), any or all outstanding
Options may be assumed, converted or replaced by the successor corporation (if
any), which assumption, conversion or replacement will be binding on all
Optionees. In the alternative, the successor corporation may substitute
equivalent Options or provide substantially similar consideration to Optionees
as was provided to stockholders (after taking into account the existing
provisions of the Options). The successor corporation may also issue, in place
of outstanding Shares of the Company held by the Optionees, substantially
similar shares or other property subject to repurchase restrictions no less
favorable to the Optionees. In the event such successor corporation (if any)
refuses to assume or substitute Options, as provided above, pursuant to a
transaction described in this Section, such Options will expire on such
transaction at such time and on such conditions as the Committee will determine.
Notwithstanding anything in this Plan to the contrary, the Committee may, in its
sole discretion, provide that the vesting of any or all Options granted pursuant
to this Plan will accelerate upon a transaction described in this Section. If
the Committee exercises such discretion with respect to Options, such Options
will become exercisable in full prior to the consummation of such event at such
time and on such conditions as the Committee determines, and if such Options are
not exercised prior to the consummation of the corporate transaction, they shall
terminate at such time as determined by the Committee. Subject to any greater
rights granted to Optionees under the foregoing provisions of this Section, in
the event of the occurrence of any corporate transaction described in this
Section, any outstanding Options will be treated as provided in the applicable
agreement or plan of merger, consolidation, dissolution, liquidation, or sale of
assets. The Company, from time to time, also may substitute or assume
outstanding options granted by another company, whether in connection with an
acquisition of such other company or otherwise, by either; (i) granting an
Option under this Plan in substitution of such other company's option; or
(ii) assuming such option as if it had been granted under this Plan if the terms
of such assumed award could be applied to an Option granted under this Plan.
Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be

8

--------------------------------------------------------------------------------

granted an Option under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an option granted by
another company, the terms and conditions of such option will remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted exercise price.

    12.  Time of Granting Option.  The date of grant of an Option shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Option, or such other date as is determined by the Board. Notice
of the determination shall be given to each Employee or Consultant to whom an
Option is so granted within a reasonable time after the date of such grant.

    13.  Amendment and Termination of the Plan.  

    (a)  Amendment and Termination.  The Board may at any time amend, alter,
suspend or discontinue the Plan, but no amendment, alteration, suspension or
discontinuation shall be made which would impair the rights of any Optionee
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with Rule 16b-3 under the Exchange
Act or with Section 422 of the Code (or any other applicable law or regulation,
including the requirements of the NASD or an established stock exchange), the
Company shall obtain shareholder approval of any Plan amendment in such a manner
and to such a degree as required

    (b)  Effect of Amendment or Termination.  Any such amendment or termination
of the Plan shall not affect Options already granted, and such Options shall
remain in full force and effect as if this Plan had not been amended or
terminated, unless mutually agreed otherwise between the Optionee and the Board,
which agreement must be in writing and signed by the Optionee and the Company.

    14.  Conditions Upon Issuance of Shares.  Shares shall not be issued
pursuant to the exercise of an Option unless the exercise of such Option and the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the Shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

    As a condition to the exercise of an Option, the Company may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned relevant provisions of law.

    15.  Reservation of Shares.  The Company, during the term of this Plan, will
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

    The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company's counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

    16.  Agreements.  Options shall be evidenced by written agreements in such
form as the Board shall approve from time to time.

    17.  Shareholder Approval.  Continuance of the Plan shall be subject to
approval by the shareholders of the Company within twelve (12) months before or
after the date the Plan is adopted.

9

--------------------------------------------------------------------------------

Such shareholder approval shall be obtained in the degree and manner required
under applicable state and federal law and the rules of any stock exchange upon
which the Common Stock is listed.

    18.  Information to Optionees and Purchasers.  The Company shall provide to
each Optionee, not less frequently than annually, copies of annual financial
statements. The Company shall also provide such statements to each individual
who acquires Shares pursuant to the Plan while such individual owns such Shares.
The Company shall not be required to provide such statements to key employees
whose duties in connection with the Company assure their access to equivalent
information.

10

--------------------------------------------------------------------------------




SILICON IMAGE, INC.

1999 STOCK OPTION PLAN

STOCK OPTION AGREEMENT


    Unless otherwise defined herein, the terms defined in the Plan shall have
the same defined meanings in this Option Agreement.

I.  NOTICE OF STOCK OPTION GRANT

Optionee's Name and Address

--------------------------------------------------------------------------------


 
 
 


--------------------------------------------------------------------------------


 
 
 


--------------------------------------------------------------------------------

    You have been granted an option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Option Agreement, as
follows:


 
 
Date of Grant


--------------------------------------------------------------------------------


 
 
Vesting Commencement Date


--------------------------------------------------------------------------------


 
 
Exercise Price Per Share


--------------------------------------------------------------------------------


 
 
Total Number of Shares Granted


--------------------------------------------------------------------------------


 
 
Total Exercise Price


--------------------------------------------------------------------------------


 
 
Type of Option:
_______ Incentive Stock Option
 
 
 
_______ Nonstatutory Stock Option
 
 
Terms/Expiration Date


--------------------------------------------------------------------------------

Vesting Schedule:

    This Option may be exercised in accordance with the following schedule:

    25% of the Shares subject to the Option shall vest on the first anniversary
of the Vesting Commencement Date, and 2.08333% of the Shares subject to the
Option shall vest each one-month period thereafter.

Termination Period

    This Option may be exercised for three (3) months after termination of
employment or consulting relationship, or such longer period as may be
applicable upon death or disability of Optionee as provided in the Plan, but in
no event later than the Term/Expiration Date as provided above.

II. AGREEMENT

    1.  Grant of Option.  Silicon Image, Inc., a Delaware corporation (the
"Company"), hereby grants to the Optionee named in the Notice of Grant (the
"Optionee"), an option (the "Option") to purchase the total number of shares of
Common Stock (the "Shares") set forth in the Notice of Grant, at the exercise
price per share set forth in the Notice of Grant (the "Exercise Price") subject
to the terms, definitions and provisions of the 1999 Stock Option Plan (the
"Plan") of Silicon Communication

1

--------------------------------------------------------------------------------

Lab, Inc. assumed by the Company, which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option.

    If designated in the Notice of Grant as an Incentive Stock Option ("ISO"),
this Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code, However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it shall be treated as a Nonstatutory Stock Option ("NSO").

    2.  Exercise of Option.  This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and with the
provisions of Section 9 of the Plan as follows:

    (i)  Right to Exercise,  

    (a) This Option may not be exercised for a fraction of a Share.

    (b) In the event of Optionee's death, disability or other termination of the
employment or consulting relationship, the exercisability of the Option is
governed by Sections 6, 7 and 8 below, subject to the limitation contained in
subsection 2(i)(c).

    (c) In no event may this Option be exercised after the date of expiration of
the term of this Option as set forth in the Notice of Grant.

    (ii)  Method of Exercise.  This Option shall be exercisable by written
notice (in the form attached as Exhibit A) which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder's investment intent with respect to such shares of Common Stock as may be
required by the Company pursuant to the provisions of the Plan. Such written
notice shall be signed by the Optionee and shall be delivered in person or by
certified mail to the Secretary of the Company. The written notice shall be
accompanied by payment of the Exercise Price. This Option shall be deemed to be
exercised upon receipt by the Company of such written notice accompanied by the
Exercise Price.

    No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.

    3.  Optionee's Representations.  In the event the Shares purchasable
pursuant to the exercise of this Option have not been registered under the
Securities Act of 1933, as amended, at the time this Option is exercised,
Optionee shall, if required by the Company, concurrently with the exercise of
all or any portion of this Option, deliver to the Company his or her Investment
Representation Statement in the form attached hereto as Exhibit B, and shall
read the applicable rules of the Commissioner of Corporations attached to such
Investment Representation Statement.

    4.  Method of Payment.  Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee.

    (i)  cash; or

    (ii) check; or

    (iii) surrender of other shares of Common Stock of the Company which (A) in
the case of Shares acquired pursuant to the exercise of a Company option, have
been owned by the Optionee for more than six (6) months on the date of
surrender, and (B) have a Fair Market Value on the

2

--------------------------------------------------------------------------------

date of surrender equal to the Exercise Price of the Shares as to which the
Option is being exercised,

    (iv) by the waiver hereby of compensation due or accrued to Optionee,

    (v) by cancellation of indebtedness of the Company to Optionee,

    (vi) through a "same-day-sale" commitment, delivered herewith, from Optionee
and the NASD Dealer named therein, or

    (vii) through a "margin" commitment, delivered herewith from Optionee and
the NASD Dealer named therein.

    5.  Restrictions on Exercise.  This Option may not be exercised until such
time as the Plan has been approved by the shareholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations ("Regulation G") as
promulgated by the Federal Reserve Board, As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.

    6.  Termination of Relationship.  In the event an Optionee's Continuous
Status as an Employee or Consultant terminates, Optionee may, to the extent
otherwise so entitled at the date of such termination (the "Termination Date"),
exercise this Option during the Termination Period set out in the Notice of
Grant. To the extent that Optionee was not entitled to exercise this Option at
the date of such termination, or if Optionee does not exercise this Option
within the time specified herein, the Option shall terminate.

    7.  Disability of Optionee.  Notwithstanding the provisions of Section 6
above, in the event of termination of an Optionee's consulting relationship or
Continuous Status as an Employee as a result of his or her disability, Optionee
may, but only within twelve (12) months from the date of such termination (and
in no event later than the expiration date of the term of such Option as set
forth in the Option Agreement), exercise the Option to the extent otherwise
entitled to exercise it at the date of such termination, provided, however, that
if such disability is not a "disability" as such term is defined in
Section 22(e)(3) of the Code, in the case of an Incentive Stock Option such
Incentive Stock Option shall automatically convert to a Nonstatutory Stock
Option on the day three months and one day following such termination. To the
extent that Optionee was not entitled to exercise the Option at the date of
termination, or if Optionee does not exercise such Option to the extent so
entitled within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

    8.  Death of Optionee.  In the event of termination of Optionee's Continuous
Status as an Employee or Consultant as a result of the death of Optionee, the
Option may be exercised at any time within twelve (12) months following the date
of death (but in no event later than the date of expiration of the term of this
Option as set forth in Section 10 below), by Optionee's estate or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent the Optionee could exercise the Option at the date of death.

    9.  Non-Transferability of Option.  This Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Optionee only by Optionee. The terms of
this Option shall be binding up on the executors, administrators, heirs,
successors and assigns of the Optionee.

    10.  Term of Option.  This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option. The limitations set out
in Section 7 of the Plan regarding Options designated as Incentive

3

--------------------------------------------------------------------------------

Stock Options and Options granted to more than ten percent (10%) shareholders
shall apply to this Option.

    11.  Taxation on Exercise of Option.  Optionee understands that, upon
exercising a Nonstatutory Option, he or she will recognize income for tax
purposes in an amount equal to the excess of the then Fair Market Value of the
Shares over the exercise price. However, the timing of this income recognition
may be deferred for up to six months, if Optionee is subject to Section 16 of
the Securities Exchange Act of 1934, as amended (the "Exchange Act"). If the
Optionee is an Employee, the Company will be required to withhold from
Optionee's compensation, or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income.
Additionally, the Optionee may at some point be required to satisfy tax
withholding obligations with respect to the disqualifying disposition of an
Incentive Stock Option. The Optionee shall satisfy his or her tax withholding
obligation arising upon the exercise of this Option out of Optionee's
compensation or by payment to the Company.

    12.  Tax Consequences.  Set forth below is a brief summary as of the date of
this Option of some of the federal and State of California tax consequences of
exercise of this Option and disposition of the Shares. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING
OF THE SHARES.

    (i)  Exercise of ISO.  If this Option qualifies as an ISO, there will be no
regular federal income tax liability or State of California income tax liability
upon the exercise of the Option, although the excess, if any, of the Fair Market
Value of the Shares on the date of exercise over the Exercise Price will be
treated as an adjustment to the alternative minimum tax for federal tax purposes
and may subject the Optionee to the alternative minimum tax in the year of
exercise.

    (ii)  Exercise of ISO Following Disability.  If the Optionee's Continuous
Status as an Employee or Consultant terminates as a result of disability that is
not total and permanent disability as defined in Section 22(e)(3) of the Code,
to the extent permitted on the date of termination, the Optionee must exercise
an ISO within 90 days of such termination for the ISO to be qualified as an ISO.

    (iii)  Exercise of Nonstatutory Stock Option.  There may be a regular
federal income tax liability and State of California income tax liability upon
the exercise of a Nonstatutory Stock Option. The Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Exercise Price. If Optionee is an Employee or a former
Employee, the Company will be required to withhold from Optionee's compensation
or collect from Optionee and pay to the applicable taxing authorities an amount
in cash equal to a percentage of this compensation income at the time of
exercise, and may refuse to honor the exercise and refuse to deliver Shares if
such withholding amounts are not delivered at the time of exercise.

    (iv)  Disposition of Shares.  In the case of an NSO, if Shares are held for
at least one year, any gain realized on disposition of the Shares will be
treated as long-term capital gain for federal and State of California income tax
purposes. In the case of an ISO, if Shares transferred pursuant to the Option
are held for at least one year after exercise and are disposed of at least two
years after the Date of Grant, any gain realized on disposition of the Shares
will also be treated as long-term capital gain for federal and State of
California income tax purposes. If Shares purchased under an ISO are disposed of
within such one-year period or within two years after the Date of Grant, any
gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the difference between the
Exercise Price and the lesser of (1) the Fair Market Value of the Shares on the
date of exercise, or (2) the sale price of be Shares.

4

--------------------------------------------------------------------------------

    (v)  Notice of Disqualifying Disposition of ISO Shares.  If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Date of Grant, or (2) the date one
year after the date of exercise, the Optionee shall immediately notify the
Company in writing of such disposition. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee.

    13.  INTENTIONALLY LEFT BLANK  

    14.  "Market Stand-Off' Agreement.  Optionee, if requested by the Company
and an underwriter of Common Stock (or other securities) of the Company, agrees
not to sell or otherwise transfer or dispose of any Common Stock (or other
securities) of the Company held by Optionee during the period requested by the
managing underwriter following the effective date of a registration statement of
the Company filed under the Securities Act of 1933, as amended, provided that
all officers and directors of the Company are required to enter into similar
agreements. Such agreement shall be in writing in a form satisfactory to the
Company and such underwriter. The Company may impose stop-transfer instructions
with respect to the shares (or other securities) subject to the foregoing
restriction until the end of such period.

    15.  Binding Effect.  This Agreement shall inure to the benefit of the
Company and its successors and assigns and, subject to the restrictions on
transfer set forth herein, be binding upon Optionee, his permitted transferees,
heirs, legatees, executors, administrators and legal successors, who shall hold
the Shares subject to the terms hereof.

    16.  Severability.  If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect without being
impaired or invalidated in any way and shall be construed in accordance with the
purposes and tenor and effect of this Agreement.

    17.  Entire Agreement Governing Law.  The Plan is incorporated herein by
reference to the Option Agreement. The Plan and this Option Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, and may not be
modified adversely to the Optionee's interest except by means of a writing
signed by the Company and Optionee. This agreement is governed by the laws of
the State or California except for that body of law pertaining to conflict of
laws.

  SILICON IMAGE, INC.
a Delaware corporation
 
By:

___________________________________________
[Name]

    OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHAPES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY'S STOCK OPTION PLAN WHICH IS
INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE'S RIGHT OR THE COMPANY'S

5

--------------------------------------------------------------------------------

RIGHT TO TERMINATE OPTIONEE'S EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR
WITHOUT CAUSE.

    Optionee acknowledges receipt of a copy of the Plan and represents that he
is familiar with the terms and provisions thereof, hereby accepts this Option
subject to all of the terms and provisions thereof. Optionee has reviewed the
Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee hereby Agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.

Dated: ____________________________________   Signed:
___________________________________________
 
 
Residence Address:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------


CONSENT OF SPOUSE


    I,            , spouse of the Optionee who executed the foregoing Agreement,
hereby agree that my spouse's interest in the shares of Common Stock subject to
said Agreement shall be irrevocably bound by the Agreement's terms. I further
agree that my community property interest in such shares, if any, shall
similarly be bound by said Agreement and that such consent is binding upon my
executors, administrators, heirs and assigns. I agree to execute and deliver
such documents as may be necessary to carry out the intent of said Agreement and
this consent.

Dated:                   , 200     
 
 


--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------


NOTICE OF EXERCISE OF STOCK OPTION


SILICON IMAGE,INC.
1060 East Arques Avenue
Sunnyvale, California, 94086

Attention: Secretary

    The undersigned hereby elects to exercise the option indicated below with
respect to the number of shares of Common Stock of            (the "Company")
set forth:

  Option Grant Date: ___________________________________________    
 
Type of Option:
________ Incentive Stock Option
 
 
 
 
________ Nonstatutory Stock Option
 
 
 
Number of Shares Being Exercised: ____________________________ Shares
 
 
 
Exercise Price Per Shares: $___________________________________________
 
 
 
Total Exercise Price: $________________________________________________
 
 
 
Method of Payment: (  ) Cash, (  ) Check or
(  ) Other: ____________________________

    Enclosed herewith is payment in full of the total exercise price, a copy of
the Option Agreement and an executed copy of an Investment Representation
Statement (Exhibit B to the Option Agreement).

    My exact name, address and social security number for purposes of the stock
certificates to be issued and the shareholder list of the Company are:

    Name: ___________________________________________    
 
 
Address: ___________________________________________
 
 
 
 
              ___________________________________________
 
 
 
 
Social Security Number: ____________________________________
 
 



 

 

Sincerely,
Dated: ____________________________________
 
____________________________________________________
(Employee's Signature)
 
 
____________________________________________________
(Employee's Printed Name)

8

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.37



SILICON IMAGE, INC. 1999 STOCK OPTION PLAN STOCK OPTION AGREEMENT
CONSENT OF SPOUSE
NOTICE OF EXERCISE OF STOCK OPTION
